Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of claims 1-2 encompassing Species I for continuing prosecution without traverse in the communication with the Office on 03/30/2021 is acknowledged. 
	Upon review and examination, generic claim 1 is deemed allowable therefore dependent claims 2-9.11-20 that depend on the allowable generic claim 1 are rejoined and allowed.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	-- Cancels withdrawn non-elected claim 10 --. 
 
Reason for allowance
 
 
3.	Claims 1-9, 11-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“an interlayer insulating film provided on the substrate;
   a gate pad provided on the interlayer insulating film;
  a source electrode that is provided on the interlayer insulating film and is opposed to a part of the gate pad in plan view;
source wiring having a linear shape that is provided on the interlayer insulating film, is not opposed to the source electrode but is opposed to a part of the gate pad in plan view, and is connected to the source electrode; and
gate wiring that is provided on the interlayer insulating film and is electrically connected to the gate pad,
wherein the substrate includes a drift layer of a first conductivity type, a well layer of a second conductivity type provided on the drift layer, and a high impurity concentration region provided on the well layer at a location directly below the gate wiring and the gate pad,
the first conductivity type impurity concentration of the high impurity concentration region is higher than the first conductivity type impurity concentration of the drift layer, and
the source wiring and the gate wiring provide one frame that surrounds the source electrode in plan view.”--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers
have been placed of record in the file.
                                                     CONCLUSION
4. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure:
Oritsuki et al. (US 2013/0026494) .discloses a silicon carbide semiconductor device.

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                         /THINH T NGUYEN/                         Primary Examiner, Art Unit 2897